In an action to recover on a promissory note, commenced by notice of motion for summary judgment in lieu of complaint pursuant to CPLR 3213, the defendant appeals from an order of the Supreme Court, Nassau County (O’Shaughnessy, J.), dated June 30, 1993, which granted the plaintiffs motion for summary judgment.
Ordered that the order is affirmed, with costs.
The unambiguous and unconditional nature of the promissory note which the defendant issued to the plaintiff barred consideration of the parol evidence regarding an alleged oral agreement between the parties which the defendant submitted in opposition to the plaintiffs motion for summary judgment (see, Albino v Lipstein, 209 AD2d 655). We have considered the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Altman, Friedmann and Florio, JJ., concur.